Bell, J.
Where an attachment was sought by a creditor, by petition to the judge of the superior court, under § 5089 of the Civil Code, upon the ground that his debtor had made fraudulent liens on the debtor’s property, and where the writ issued after an order by the judge authorizing it, a demurrer to the attachment, on the ground that the affidavit verifying the petition had been subscribed before a commercial notary public, was properly overruled. Such an attachment may be issued upon the petition of the creditor, supported by “affidavit, or testimony if he can control the same.” Civil Code (1910), § 5088. If the affidavit was void as an affidavit verifying the petition, for the reason stated, the judge could consider it as sufficient “testimony” in support of the allegations of the petition, and grant the attachment. Price v. Cohen, 118 Ga. 261 (45 S. E. 225). See also Gazan v. Royce, 78 Ga. 512 (1) (3 S. E. 753); Loeb v. Smith, 78 Ga. 504 (3 S. E. 458); Enneking v. Clay, 79 Ga. 598 (7 S. E. 257).

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.